Citation Nr: 1626627	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-35 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI), claimed as neurological tics and jerking of leg/hand/arms and involuntary muscle spasms and headaches.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for coronary artery disease (previously claimed as a heart condition/heart murmur) or Parkinson's disease, including as due to herbicides exposure and/or secondary to PTSD.




REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1971 to September 1977, and he is a Vietnam War veteran with a Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in May 2010 and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The 2010 rating decision denied service connection for hypertension, traumatic brain injury, headaches, skin cancer, and PTSD; and the 2011 rating decision denied service connection for coronary artery disease/heart disease/Parkinson's, including as secondary to herbicides exposure.

The Board also notes that the issue of service connection for heart disease was originally denied in February 1, 2005; however, new and material evidence is not needed to re-consider the issue of service connection for coronary artery disease/heart disease/Parkinson's on the merits because the claim has now been advanced based on subsequent liberalization legislation (due to Agent Orange exposure).  

The issues of service connection for TBI and skin cancer are resolved in this decision.  The issues of service connection for headaches, hypertension, and coronary artery disease/heart disease/Parkinson's are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service treatment records contain no record of any disorientation, neurological tics and jerking of leg/hand/arms, involuntary muscle spasms, headaches, or brain/head injury, much less TBI; and no record of a skin disorder, much less skin cancer; and the Veteran does not have a medical diagnosis of TBI or skin cancer.


CONCLUSIONS OF LAW

1.  TBI was not incurred or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Skin cancer was not incurred or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted and the division of responsibilities in obtaining evidence, and to provide assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in December 2009.  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals resolved in this decision have been obtained.  The Veteran's service treatment records and post-service medical records have been obtained.  In addition, he was afforded a VA examination in December 2004.  The Board has reviewed the examination report and finds that it is adequate because the examiner reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran, conducted appropriate tests, and reported all findings in detail.  There is no subsequent VA or private medical evidence which indicates that a new examination is needed, with regard to the claims for service connection for TBI or skin cancer, due to a change in diagnoses.

In addition to the foregoing, the Veteran was also offered the opportunity to testify regarding his claims, which he initially accepted but then withdrew in December 2014.

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop evidence is required.  

II.  Merits

The Veteran states that he "incurred concussive TBI" while aboard a ship in the waters off Vietnam.  He reports that "the reverberation" of an exploding shell "nearly knocked [him] out when [he] was in close proximity."  See December 2009 statement from Veteran.  See also December 2004 VA general medical examination report.  He also seeks service connection for skin cancer, which he asserts is due to herbicide/Agent Orange exposure.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, service connection may be presumed for the diseases listed at 38 C.F.R. § 3.309(e).  Skin cancer is not among these diseases.  

Discussion & Analysis

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service treatment records contain no complaints, diagnosis, or treatment for any disorientation, neurological tics and jerking of leg/hand/arms, involuntary muscle spasms, headaches, or brain/head injury, much less TBI; nor of a skin disorder, much less skin cancer.  However, and notwithstanding the fact that there is no documentation in service treatment records of either malady, as this case involves a combat veteran the provisions of 38 U.S.C.A. § 1154(b) apply.  Even so, the claims for service connection for TBI and skin cancer have no merit because the Veteran has never been medically diagnosed as suffering from TBI or skin cancer.  See 38 U.S.C.A. § 1154(b) (providing that service connection for a combat-related injury may be based on lay statements, alone, but do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required).  See also 38 C.F.R. § 3.303(a) (providing that service connection means that the facts, shown by evidence, establish that a particular injury or disease "resulting in disability" was incurred coincident with service); Pond v. West, 12 Vet. App. 341 (1999) (providing that a determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in-service); and Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

To the extent that the Veteran himself suggests that he had a TBI during service and presently suffers from residual symptoms, or that he currently has skin cancer, this is a medical question that is complex in nature, so any inference, that is, opinion, must come from one with medical expertise, or have some medical foundation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis or an opinion on medical causation.  He also has presented no competent medical evidence in support of his lay diagnoses (see 38 C.F.R. § 3.159(a)(1)); so the record is without any competent medical evidence in favor of these claims.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for TBI and skin cancer and the benefit-of-the-doubt doctrine does not apply.  Gilbert, 1 Vet. App. 49.

In so finding, the Board again notes that the Veteran was not accorded a VA examination on the issues of service connection for TBI or skin cancer during the appeal period, but finds that the one he got earlier is adequate, as there is no medical evidence of a current disability.  



ORDER

Service connection for traumatic brain injury is denied.

Service connection for skin cancer is denied.


REMAND

With regard to the claims for service connection for hypertension and coronary artery disease/heart disease and/or Parkinson's, in correspondence dated in December 2009 the Veteran contended that his hypertension and heart disease may be secondary to his service-connected PTSD, and in his December 2013 substantive appeal/Form 9 he cited learned treatises in support of this proposition.  This combat Veteran also seeks service connection for headaches, which he says he has had since service.  See 38 U.S.C.A. § 1154(b).  

In December 2004 the Veteran was accorded a VA general medical examination, but the examiner did not opine regarding service connection.  Moreover, the record now contains additional lay and medical evidence since the December 2004 examination; and the Veteran has since been service-connected for PTSD.  The claims for service connection for hypertension, heart disease, and headaches are therefore remanded for a new VA examination.  Since the case is being returned it should be updated to include VA treatment records dated after July 2015. 

Accordingly, these matters are REMANDED for the following action:

1.  Associate the Veteran's VA treatment records dated after July 2015 with the claims file.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

2.  After completion of step 1, schedule the Veteran for a VA examination regarding his claims for service connection for headaches, hypertension, and coronary artery disease/heart disease/Parkinson's.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.  Following completion of the examination and a review of the claims file, the examiner is requested to opine as to 

a) whether it is at least as likely as not that the Veteran's headaches, hypertension, coronary artery/heart disease, and Parkinson's disease (if the latter is diagnosed), began during service or is related to any incident of active duty service, to include the Veteran's offshore combat duty in the waters of Vietnam.

b) whether it is at least as likely as not that the Veteran's headaches, hypertension, coronary artery/heart disease, and Parkinson's disease (if the latter is diagnosed), is secondary to (caused, or aggravated) by the Veteran's service-connected PTSD.    

A rationale in support of all opinions must be provided.

3.  Then, re-adjudicate the claims.  If any benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and afford them time for a response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


